                           Case 12-24611-RAM                     Doc 108          Filed 01/10/19             Page 1 of 1

CGFD28 (10/01/16)




ORDERED in the Southern District of Florida on January 10, 2019




                                                                                                  Robert A Mark
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                Case Number: 12−24611−RAM
                                                                                                                Chapter: 13



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Catanya Tranese Jackson
471 Ives Dairy Road Apt 202C
Miami, FL 33179

SSN: xxx−xx−5862




                                                              FINAL DECREE



The trustee, Nancy K. Neidich, having filed a final report that the estate has been fully administered, is
discharged and the case is closed.
